Case 1:19-cv-07724-CM Document3 Filed 08/16/19 Page 1 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

UNITED STATES DISTRICT COU

Dow thecn.

Dr. June E. Kallos
David E. Tash

  

Shy

y
RT

is fq Rites mt .
for the ZNIG AUG 1G PM hs 92

District of New |

 

Plaintiff(s)
(Write the full name of each plaintiff who is filing this complaint.
If the names of all the plaintiffs cannot fit in the space above,
please write “see attached” in the space and attach an additional
page with the full list of names.)

~V=

Benjamin J. Kallos

 

Defendant(s)
(Write the full name of each defendant who is being sued. If the
names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names. Do not include addresses here.)

Nee Sree Nee Serer Sewer Smee” Naeem See Sree See” See Seer”

 

lor

Division

Case No.

 

 

(to be filled in by the Clerk’s Office)

Jury Trial: (check one) [V] Yes [No

COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
(Non-Prisoner Complaint)

 

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should not contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number. A filing may include only: the last four digits of a social security number; the year of an individual’s

NOTICE

birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any

other materials to the Clerk’s Office with this complaint.

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in

 

¢ . .
LOIN a pauperis.

 

 

 

 

Page 1 of 6
Case 1:19-cv-07724-CM Document 3 Filed 08/16/19 Page 2 of 7

Pro Se 15 (Rey. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

1. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name
Address

County
Telephone Number
E-Mail Address

B. The Defendant(s)

Dr. June E. Kallos and David E. Tash
420 East 72nd Street apt 5K

NYC __NY 10021
City State Zip Code

 

 

 

 

212 288 0526
Drjkallos@gmail.com

 

 

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person’s job or title (if known) and check whether you are bringing this complaint against
them in their individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1
Name
Job or Title (if known)
Address

County
Telephone Number
E-Mail Address (if known)

Defendant No. 2
Name
Job or Title (if known)
Address

Benjamin J. Kallos
NY City Coucil Member

 

 

 

 

AsY (AY LOIAEG
“ (City Stéte Zip Code

 

 

 

[| Individual capacity [| Official capacity

 

 

 

 

 

City State Zip Code

 

County
Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [| Official capacity

Page 2 of 6
Case 1:19-cv-07724-CM Document 3 Filed 08/16/19 Page 3 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

I.

Defendant No. 3
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County
Telephone Number
E-Mail Address (if known)

 

 

 

[ | Individual capacity [| Official capacity

Defendant No. 4
Name
Job or Title (if known)
Address

 

 

 

 

City State Zip Code
County

Telephone Number
E-Mail Address (if known)

 

 

 

[| Individual capacity [| Official capacity

Basis for Jurisdiction

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):
[| Federal officials (a Bivens claim)

State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws].” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?
David E. Tash was arrested bassed on a false report to the police and the district attorney's office when

 

___ the police and DA's. office knew or should have’known that no laws were broken and-no- crime occured.

 

Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of 6
Case 1:19-cv-07724-CM Document3 Filed 08/16/19 Page 4 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

TI.

 

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.

 

Statement of Claim

State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. Where did the events giving rise to your claim(s) occur?
NYC in front of City Coucil Office located at 244 East 93rd Street NY,NY 10128

 

B. What date and approximate time did the events giving rise to your claim(s) occur?
Mid morning on September 1,2017

 

Cc, What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

David E. Tash was invited to monthly meeting at City Council Office on or about 8/30/17. Mr. Tash
attended the meeting to inform City Coucilman, Ben Kallos, the son of Dr. June Kallos that his mother
was affraid of here pending surgery later that morning and wanted her son to be there in the recovery
room. There is a video tape of the interaction between Ben Kallos and David Tash that illustrates that
no law had been. broken. The police relied on a false complaint by Ben Kallos_where he lied to the.
police stating he had instructed Mr. Tash to stay away from all meetings conducted by h
allegation contained in Ben's affirmation in suport were false statements sworn under penalty of
purgery.

David E. Tash was arrested and taken to NY Weil Cornell NY Pesbiterian Hospital.

 

Ben Kallos has a long history of filling unfounded charges to NY Adult Protective Services begining on
or abought 2011-2019 APS stated Ben's allegations all “unfounded” and his falsehoods are his attempt

 

ADO ag. tf, bediestt ”
ren ADCO acs tant tine vearatahnrs

+0 Use rps as “toal Gn retafipts oy Y

Page 4 of 6

cen
Case 1:19-cv-07724-CM Document3 Filed 08/16/19 Page 5 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

IV.. Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, if any, you required and did or did not receive.

David E. Tash was treated for chest pains and was hosptilzed for the next six days will being hand cuffed wrist
and ankles to a hospital bed. The total charges for treatment was $77,989.73 for servis from 09/01/17 -09/06/19.

The defamation of character and harassment from APS resulted from at least nine cases where the agency
concluded Ben was attemting to use the aggency to abuse his mother with a “continuation of falsehhod(s)’.

Ben's recent improper and unlawful actions is his attempt to convert his mothers owership of her Coop
Apartment acting contrary to June's well-stated wishes and interest. It is clear that Benjamin is wrongfully acting
under his purported Power of Attorney,and is not acting in June's best interest by attempting to transfer June's
appartment to himself or a trust for his own benefit. June's beleif is that she revoked his 2007 Power of Attorney
in 2016 when she appointed others as her agents and these fiduciaries have all confirmed June's wish for her
cooperative apartment NOT be transfered to enjamin Kallos. The legal fees to defend against Benjamin's
misconduct are significant and he must be ordered to cease and disist.

Will be attached

 

Vv. Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
the acts alleged. Explain the basis for these claims.

In the inteest of justice Benjamin should be ordered including but not Imited to pay all legal fees,medical
charges and punitive damages.

Will be atlached

 

 

 

Page 5 of 6
Case 1:19-cv-07724-CM Document3 Filed 08/16/19 Page 6 of 7

Pro Se 15 (Rev. 12/16) Complaint for Violation of Civil Rights (Non—Prisoner)

Vi...

Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney
I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be

served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

Date of signing: fivg _AR LZ
Signature of Plaintiff dos KM re ly ¢ j ba ne

Printed Name of Plaintiff Dr. June E. Kallos David E. Tash

 

 

B. For Attorneys

Date of signing:

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

 

Name of Law Firm
Address

 

 

 

City State Zip Code

Telephone Number
E-mail Address

 

 

 

 

Page 6 of 6
 

Case 1:19-cv-07724-CM Document 3 Filed 08/16/19 Page 7 of 7

 

My Dear Son
You know by far you are my favorite child and | will always love you untbn Dhaitionally. i nd ‘your 3!
behavior in the past several years in regards to Elliott and me is abhorrent. Your most recent
improper and unlawful attempt to transfer ownership in my coop is :

1) the motivating force for our need to file this Federal Case to protect ourselves from
future misconduct and unlawful actions on your part

2) running me up many billable hours in legal fees and more importantly is harming me
as | am fighting to stay alive.

3) despicable attempt to steal my home out from under me while | am on total fife
support with (eight 1V medications to keep my heart beating and a machine that is doing all the
breathing ) is no coincidence. Your attack upon me gives new meaning to “Kick em when their
down”.| am at most vulnerable and unable to defend myself. Your timing and actions are of a
son who would rather see their mother die than recover. What | need to hear from you is :

Mommy please don’t die without meeting your granddaughter |
will stop using your granddaughter as a weapon and | promise | will let
you meet her,

| AM SORRY

PLEASE FORGIVE ME

| LOVE YOU

THANK YOU

| am sorry | called the police and had Elliott arrested. This

was a big mistake and | apologize and want to repay you for the

legal fees to defend against these bogus charges. | take full

responsibility for my actions. Also | want to reimburse the

additional legal fees to defend my attempt to transfer your stock to

me. This was improper and unlawful and | must take full

responsibility. | will be a mensch and become the loving son you
- deserve.

While | prefer not to file the attached in Federal Court, | will do so in three business days if ! do
not hear from you with a written release and promise to cease and desist any attempts to steal
my home,stop harassing Elliott and me with untrue reports to Adult Protective Services, the
Police and the District Attorney's Office. Please include a check for $15,000.00 payable to Ron
Fatoullah. The medical, legal and punitive damages that have arisen from your Criminal
Complaints that left me without my caregiver and had Elliott in custody for more than a week is
something we can work out without judicial intervention. To settle this without Federal Court

 

 

ld like. to. meet with. you. face.to.face.and.heal.this fractured relationship

Remember, | love you very much...... | just don’t like your behaviours
M NYC, August 16,2019
